DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 April 2021 has been entered.
Election/Restrictions Rejoinder
Claims 1-3,5-6, 15-18, and 20-28 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-18 and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12 June 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
This office action is responsive to the amendment filed on 5 April 2021. As directed by the amendment: claims 1, 3, 15, 18, 24, and 27 have been amended. Thus claims 1-3, 5-6, 15-18, and 20-28 are presently pending in this application. Applicant’s amendments to the Claims have overcome the claim objection and the 35 U.S.C. 112(b) rejection previously set forth in the Final Office Action mailed 5 February 2021.
Response to Arguments
	Applicant’s arguments, see pages 8-10 of REMARKS, filed 5 April 2020, with respect to claim 1 have been fully considered and are persuasive. The rejection of 5 February 2021 has been withdrawn.
Allowable Subject Matter
Claims 1-3, 5-6, 15-18, and 20-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, Cleek et al. (US 2014/0271775 A1) discloses a balloon catheter, the balloon catheter (120 Fig 1) comprising: a balloon ([0029] “angioplasty balloon”) at a distal portion of a catheter shaft (Fig 1), the balloon including a plurality of elongated bodies ([0029] “plurality of high aspect ratio drug crystals”), the plurality of elongated bodies being crystals of a water-insoluble drug ([0029] “paclitaxel crystals”), each of the plurality of elongated bodies possessing an independent longitudinal axis (100 Fig 2) and extending in a direction away from an outer surface of the balloon (Fig 2); the crystals in contact with each other (Fig 1, the individual crystals are in contact with each other, forming connections to each other) formed of the plurality of elongated bodies that are joined to one another while being in a tilted state ([0029] “In various embodiments, the plurality of high aspect ratio crystals can project from the porous substrate at an angle of at least 20 to 90 degrees relative to the substrate”, the “tilted state” is crystals extending at 20 degrees) on the outer surface of the balloon. However, is silent to wherein the crystals in contact with each other are crystal conjugates formed of the plurality of elongated bodies that are joined by heat fusion or press bonding to one another while being in a tilted state on the outer surface of the balloon; and wherein the crystal conjugate is cracked when the balloon is inflated.  
	Kangas et al. (US 2011/0054396 A1) teaches and wherein a crystal layer is cracked when the balloon is inflated (Fig 8B, the crystals break apart when the surface of the balloon deforms [0034]). It would have been obvious to one of ordinary skill at the time of effective filing for the crystal layer of Cleek et al. to crack when the balloon is inflated as taught by Kangas et al. to facilitate delamination of the therapeutic layer and release into the treatment area [0043]. 
However, there is no teaching of crystal conjugates formed of the plurality of elongated bodies that are joined by heat fusion or press bonding to one another while being in a tilted state on the outer surface of the balloon. A crystal conjugate formed by the crystal bodies joining by heat fusion or press bonding to one another imparts a structure of crystals that are fused or bonded to each other, not just touching as taught by Cleek et al. 
Claims 2-3, 5-6, and 21-28 are allowable as being dependent on claim 1.
Claim 15 is directed to a process of using an allowable product. Claim 15 is allowable for the same reasons as claim 1 described above. 
Claims 16-18 and 20 are allowable as being dependent on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783